As filed with the Securities and Exchange Commission on May 15, 2012 Registration No. 333–181196 United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM F-10 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENCANA CORPORATION (Exact name of Registrant as specified in its charter) Canada (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number, if applicable) Not Applicable (I.R.S. Employer Identification Number, if applicable) 1800, 855 – 2nd Street S.W. Calgary, Alberta, Canada T2P 2S5 (403) 645-2000 Attention:Corporate Secretary (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 111 Eighth Avenue NewYork, NewYork10011 (212) 590-9330 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Copies to: David F. C. Sheridan Encana Corporation 1800, 855 – 2nd Street S.W. Calgary, Alberta, Canada T2P 2S5 (403) 645-2000 Andrew J. Foley Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas NewYork, N.Y. 10019-6064 (212) 373-3000 Chad C. Schneider Blake, Cassels & Graydon LLP 3500, 855 - 2nd Street S.W. Calgary, Alberta, Canada T2P 4J8 (403) 260-9600 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. Province of Alberta, Canada (Principal jurisdiction regulating this offering) It isproposed that this filing shall become effective (check appropriate box below): A. ¨ upon filing with the Commission, pursuant to Rule 467(a) (if in connection with an offering being made contemporaneously in the United States and Canada). B. þ at some future date (check appropriate box below) 1. o pursuant to Rule 467(b) on () at () (designate a time not sooner than 7 calendar days after filing). 2. o pursuant to Rule 467(b) on () at () (designate a time 7 calendar days or sooner after filing) because the securities regulatory authority in the review jurisdiction has issued a receipt or notification of clearance on ( ). 3. þ pursuant to Rule 467(b) as soon as practicable after notification of the Commission by the Registrant or the Canadian securities regulatory authority of the review jurisdiction that a receipt or notification of clearance has been issued with respect hereto. 4. o after the filing of the next amendment to this Form (if preliminary material is being filed). If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to the home jurisdiction’s shelf prospectus offering procedures, check the following box.þ The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registration Statement shall become effective as provided in Rule 467 under the Securities Act of 1933, as amended (the “Securities Act”), or on such date as the Securities and Exchange Commission (the “Commission”), acting pursuant to Section8(a) of the Securities Act, may determine. Pursuant to Rule 429 under the Securities Act, the prospectus contained in this Registration Statement relates to Registration Statement 333-165626. PART I INFORMATION REQUIRED TO BE DELIVERED TO OFFEREES OR PURCHASERS Short Form Base Shelf Prospectus Dated May 15, 2012 NewIssue Encana Corporation US$4,000,000,000 Debt Securities We may from time to time offer and sell up to US$4,000,000,000 (orthe equivalent in other currencies) aggregate principal amount of our debt securities. These debt securities may be offered and sold in the UnitedStates and elsewhere where permitted by law. These debt securities may consist of debentures, notes or other types of debt and may be issuable in series. We will provide the specific terms of these securities in supplements to this prospectus that will be delivered to purchasers together with this prospectus. Unless otherwise provided in a prospectus supplement relating to a series of debt securities, the debt securities will be our direct, unsecured and unsubordinated obligations and will be issued under a trust indenture. You should read this prospectus and any prospectus supplement carefully before youinvest in the debt securities. Neither the U.S.Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offence. We are permitted, under a multijurisdictional disclosure system adopted by the UnitedStates, to prepare this prospectus in accordance with Canadian disclosure requirements, which are different from those of the UnitedStates. For periods beginning on or after January 1, 2012, we have prepared and will prepare our financial statements in accordance with United States generally accepted accounting principles.For periods beginning prior to January 1, 2012, we have prepared our financial statements in accordance with International Financial Reporting Standards, and they are subject to Canadian auditing and auditor independence standards. They may not be comparable to financial statements of UnitedStates companies.See "About This Prospectus" and "Recent Developments – Conversion to U.S. GAAP". Certain data on oil and gas reserves incorporated by reference in this prospectus has been prepared in accordance with Canadian disclosure standards, which are not comparable in all respects to United States disclosure standards. Owning the debt securities may subject you to tax consequences both in the UnitedStates and Canada. This prospectus or any applicable prospectus supplement may not describe these tax consequences fully. You should read the tax discussion in any applicable prospectus supplement. Your ability to enforce civil liabilities under the United States federal securities laws may be affected adversely because we are incorporated in Canada, some of our officers and directors and some of the experts named in this prospectus, are Canadian residents, and many of our assets or the assets of our officers and directors and the experts are located outside the United States. There is no market through which these securities may be sold and purchasers may not be able to resell securities purchased under this prospectus. This may affect the pricing of the securities in the secondary market, the transparency and availability of trading prices, the liquidity of the securities, and the extent of the issuer regulation. See "RiskFactors". Our registered and principal office is located at 1800, 855-2ndStreet S.W., Calgary, Alberta T2P2S5,Canada. May 15, 2012 TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 WHERE YOU CAN FIND MORE INFORMATION 3 FORWARD-LOOKING STATEMENTS 5 ENCANA CORPORATION 7 RECENT DEVELOPMENTS 8 USE OF PROCEEDS 8 DESCRIPTION OF DEBT SECURITIES 8 TRADING PRICE AND VOLUME 22 RISK FACTORS 23 CERTAIN INCOME TAX CONSIDERATIONS 24 PLAN OF DISTRIBUTION 24 INTEREST COVERAGE 25 LEGAL MATTERS 25 EXPERTS 25 ENFORCEABILITY OF CIVIL LIABILITIES 26 DOCUMENTS FILED AS PART OF THE REGISTRATION STATEMENT 26 CONSENT OF PRICEWATERHOUSECOOPERS LLP 27 Table of Contents ABOUT THIS PROSPECTUS Except as set forth under "Description of Debt Securities", and unless the context otherwise requires, all references in this prospectus and any prospectus supplement to "Encana", the "Corporation", "we", "us" and "our" mean Encana Corporation and its consolidated subsidiaries and partnerships. In this prospectus and in any prospectus supplement, unless otherwise specified or the context otherwise requires, all dollar amounts are expressed in UnitedStates dollars, references to "dollars", "$" or "US$" are to UnitedStates dollars and all references to "C$" are to Canadian dollars. Our financial statements are subject to Canadian generally accepted auditing standards and the Canadian and U.S. securities regulatory auditor independence standards. Effective January 1, 2011, we adopted International Financial Reporting Standards ("IFRS") as promulgated by the International Accounting Standards Board ("IASB"), which differ from United States generally accepted accounting principles ("U.S. GAAP").Our board of directors has approved the adoption of U.S. GAAP effective for reporting periods beginning on or after January 1, 2012.To facilitate our adoption of U.S. GAAP, we have also prepared supplemental annual consolidated financial statements for the years ended December31, 2011 and 2010 in accordance with U.S. GAAP and Management's Discussion and Analysis for the year ended December31, 2011.These documents are incorporated by reference in this prospectus.See "Recent Developments – Conversion to U.S. GAAP" below. Our consolidated financial statements prepared in accordance with IFRS for periods beginning prior to January 1, 2012 that are incorporated by reference in this prospectus may not be comparable to financial statements prepared in accordance with U.S. GAAP.Reconciliations of Encana's 2011 and 2010 results from IFRS to U.S. GAAP are included in Note 27 to our audited annual consolidated financial statements prepared in accordance with IFRS for the years ended December 31, 2011 and 2010, which are incorporated by reference in this prospectus.We have also prepared supplemental annual consolidated financial statements for the years ended December31, 2011 and 2010 in accordance with U.S. GAAP, which are incorporated by reference in this prospectus.All financial information included and incorporated by reference in this prospectus or included in any prospectus supplement for periods beginning on or after January 1, 2012 has been determined using U.S. GAAP. This prospectus and the documents incorporated by reference in the prospectus contain, and a prospectus supplement may contain, disclosure respecting oil and natural gas liquids ("NGLs" and, together with oil and condensate, "liquids") and natural gas production expressed as "cubic feet of natural gas equivalent" and "barrels of oil equivalent" or "boe".All equivalency volumes have been derived using the ratio of six thousand cubic feet of natural gas to one barrel of oil. Equivalency measures may be misleading, particularly if used in isolation. A conversion ratio of six thousand cubic feet of natural gas to one barrel of oil is based on an energy equivalence conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead.Given that the value ratio based on the current price of oil as compared to natural gas is significantly different from the energy equivalency of 6:1, utilizing a conversion on a 6:1 basis may be misleading as an indication of value. The securities regulatory authorities in Canada have adopted National Instrument 51-101 - Standards of Disclosure for Oil and Gas Activities ("NI 51-101"), which imposes oil and gas disclosure standards for Canadian public issuers engaged in oil and gas activities. NI 51-101 permits oil and gas issuers, in their filings with Canadian securities regulatory authorities, to disclose not only proved, probable and possible reserves but also resources, and to disclose reserves and production on a gross basis before deducting royalties. Probable reserves, possible reserves and resources are of a higher risk and are less likely to be accurately estimated or recovered than proved reserves. We are permitted to disclose reserves in accordance with Canadian securities law requirements and the disclosure in the documents incorporated by reference in this prospectus include reserves designated as probable reserves, possible reserves and resources. The United States Securities and Exchange Commission (the "SEC") definitions of proved, probable and possible reserves are different than the definitions contained in NI 51-101; therefore, proved, probable and possible reserves disclosed in the documents incorporated by reference into this prospectus in compliance with NI 51-101 may not be comparable to United States standards. The SEC requires United States oil and gas reporting companies, in their filings with the SEC, to disclose only proved reserves after the deduction of royalties and production due others, but permits the optional disclosure of probable and possible reserves. In addition, certain documents incorporated by reference in this prospectus contain estimates of contingent resources. The SEC does not permit the disclosure of contingent resources in reports filed with it by United States oil and gas reporting companies. Contingent resources are not, and should not be confused with, reserves. Additional information regarding these estimates can be found in our supplemental disclosure document concerning our estimated reserves and economic contingent resources dated March 26, 2012, which is incorporated by reference in this prospectus. 1 Table of Contents The resource estimates provided in the documents incorporated by reference in this prospectus are estimates only. Actual contingent resources (and any volumes that may be reclassified as reserves) and future production from such contingent resources may be greater than or less than the estimates provided herein. Moreover, as permitted by NI 51-101, we have determined and disclosed the estimated net present value of future net revenue from our reserves in our NI 51-101 compliant reserves disclosure using forecast prices and costs. The SEC requires that reserves and related future net revenue be estimated based on historical 12-month average prices, but permits the optional disclosure of revenue estimates based on different price and cost criteria, including standardized future prices or management's own forecasts. For additional information regarding the presentation of our reserves and other oil and gas information, including the primary differences between Canadian and U.S. reporting requirements, see the section entitled "Reserves and Other Oil and Gas Information" in our Annual Information Form dated February 23, 2012, which is incorporated by reference in this prospectus. Certain disclosure of our reserves prepared in accordance with United States disclosure requirements is set forth in the Appendix D to our Annual Information Form dated February 23, 2012 entitled "U.S. Protocol Disclosure of Reserves Data and Other Oil and Gas Information". We may, from time to time, sell any combination of the debt securities described in this prospectus in one or more offerings up to an aggregate principal amount of US$4,000,000,000. This prospectus provides you with a general description of the debt securities that we may offer. Each time we sell debt securities under this prospectus, we will provide a prospectus supplement that will contain specific information about the terms of that offering of debt securities. The prospectus supplement may also add, update or change information contained in this prospectus. Before you invest in the debt securities, you should read both this prospectus and any applicable prospectus supplement together with additional information described under the heading "Where You Can Find More Information". This prospectus does not contain all of the information set forth in the registration statement, certain parts of which are omitted in accordance with the rules and regulations of the SEC. You may refer to the registration statement of which this prospectus forms a part and the exhibits to the registration statement for further information with respect to us and the debt securities. 2 Table of Contents WHERE YOU CAN FIND MORE INFORMATION Information has been incorporated by reference in this prospectus from documents filed with securities commissions or similar authorities in Canada. Copies of the documents incorporated herein by reference may be obtained on request without charge from the Corporate Secretary of Encana Corporation, 1800, 855-2ndStreetS.W., P.O.Box2850, Calgary, Alberta T2P2S5, Canada, telephone: (403)645-2000.These documents are also available through the internet via the System for Electronic Document Analysis and Retrieval (SEDAR), which can be accessed at www.sedar.com. We file with the securities commission or authority in each of the provinces and territories of Canada, annual and quarterly reports, material change reports and other information. We are subject to the informational requirements of the UnitedStates Securities Exchange Act of 1934, as amended (the"Exchange Act") and, in accordance with the Exchange Act, we also file reports with and furnish other information to the SEC. Under the multijurisdictional disclosure system adopted by the UnitedStates, these reports and other information (including financial information) may be prepared, in part, in accordance with the disclosure requirements of Canada, which differ from those in the UnitedStates. You may read any document we file with or furnish to the SEC at the SEC's public reference room at Room1580, 100FStreet,N.E., Washington,D.C.20549. You may also obtain copies of the same documents from the public reference room of the SEC at 100FStreet,N.E., WashingtonD.C.20549 by paying a fee. Please call the SEC at 1-800-SEC-0330 or contact them at www.sec.gov for further information on the public reference room. Our filings are also electronically available from the SEC's Electronic Document Gathering, Analysis, and Retrieval system (EDGAR), which can be accessed at www.sec.gov, as well as from commercial document retrieval services. Under applicable securities laws in Canada and the UnitedStates, the Canadian securities commissions and the SEC allow us to incorporate by reference certain information that we file with them, which means that we can disclose important information to you by referring you to those documents. Information that is incorporated by reference is an important part of this prospectus. We incorporate by reference the documents listed below, which were filed with the Canadian securities commissions under Canadian securities legislation: (a) our Annual Information Form dated February23, 2012; (b) our audited annual consolidated financial statements for the years ended December31, 2011 and 2010, including the auditor's reportthereon; (c) our Management's Discussion and Analysis for the year ended December31,2011; (d) our audited annual consolidated financial statements for the years ended December31, 2011 and 2010, including the auditor's report thereon, as prepared in accordance with U.S. GAAP; (e) our Management's Discussion and Analysis for the year ended December31, 2011, as prepared using U.S. GAAP; (f) our unaudited comparative interim consolidated financial statements for the three month period ended March31, 2012; (g) our Management's Discussion and Analysis for the three month period ended March 31, 2012; (h) our Information Circular dated February 28, 2012 relating to the annual meeting of our shareholders to be held on April 25,2012; and (i) our Supplemental Disclosure Document relating to our estimated reserves and economic contingent resources dated March 26, 2012. Any annual information form, audited annual consolidated financial statements (together with the auditor's report thereon), information circular, unaudited interim consolidated financial statements, management's discussion and analysis, material change reports (excluding confidential material change reports) or business acquisition reports subsequently filed by us with securities commissions or similar authorities in the relevant provinces and territories of Canada after the date of this prospectus and prior to the termination of the offering of debt securities under any prospectus supplement shall be deemed to be incorporated by reference into this prospectus. These documents are available through the internet on SEDAR. In addition, any similar documents filed by us with the SEC in our periodic reports on Form6-K or annual reports on Form40-F, and any 3 Table of Contents other documents filed with the SEC pursuant to Section13(a), 13(c) or15(d) of the Exchange Act, in each case after the date of this prospectus, shall be deemed to be incorporated by reference into this prospectus and the registration statement of which this prospectus formsa part, if and to the extent expressly provided in such reports. To the extent that any document or information incorporated by reference into this prospectus is included in a report that is filed with or furnished to the SEC on Form40-F, 20-F, 10-K, 10-Q, 8-K or 6-K (orany respective successor form), such document or information shall also be deemed to be incorporated by reference as an exhibit to the registration statement of which this prospectus formsapart. Any statement contained in this prospectus or in a document (orpart thereof) incorporated by reference, or deemed to be incorporated by reference, in this prospectus shall be deemed to be modifiedor superseded, for purposes of this prospectus, to the extent that a statement contained in the prospectus or in any subsequently filed document (orpart thereof) that also is, or is deemed to be, incorporated by reference in this prospectus modifies or replaces such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute part of this prospectus. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any other information set forth in the document which it modifies orsupersedes. We will file updated interest coverage ratios quarterly with the applicable securities regulatory authorities, including the SEC, either as prospectus supplements or exhibits to our unaudited interim consolidated financial statements and audited annual consolidated financial statements which will be deemed to be incorporated by reference in this prospectus for the purpose of the offering of the debt securities. Upon a new annual information form and related annual consolidated financial statements and management's discussion and analysis being filed by us with the applicable securities regulatory authorities during the duration of this prospectus, the previous annual information form, the previous annual consolidated financial statements and all interim consolidated financial statements and the accompanying management's discussion and analysis, any material change reports and any information circulars (other than an information circular in connection with an annual meeting of shareholders) filed prior to the commencement of our financial year in which the new annual information form is filed shall be deemed no longer to be incorporated into this prospectus for purposes of future offers and sales of debt securities under this prospectus. Upon interim consolidated financial statements and the accompanying management's discussion and analysis being filed by us with the applicable securities regulatory authorities during the duration of this prospectus, all interim consolidated financial statements and the accompanying management's discussion and analysis filed prior to the new interim consolidated financial statements shall be deemed no longer to be incorporated into this prospectus for purposes of future offers and sales of debt securities under this prospectus. Upon a new information circular in connection with an annual meeting of shareholders being filed by us with the applicable securities regulatory authorities during the duration of this prospectus, the previous information circular filed in connection with an annual meeting of shareholders shall be deemed no longer to be incorporated into this prospectus for purposes of future offers and sales of debt securities under this prospectus. A prospectus supplement or prospectus supplements containing the specific terms for an issue of debt securities will be delivered to purchasers of such debt securities together with this prospectus and will be deemed to be incorporated by reference into this prospectus as of the date of such prospectus supplement but only for the purposes of the debt securities issued thereunder. You may obtain a copy of our Annual Information Form and other information identified above by writing or calling us at the following address or telephone number: Encana Corporation 1800, 855-2ndStreet S.W. Calgary, Alberta T2P2S5 Attention: Corporate Secretary (403)645-2000 4 Table of Contents FORWARD-LOOKING STATEMENTS Certain statements included in this prospectus and the documents incorporated by reference herein constitute forward-looking statements or information (collectively referred to as "forward-looking statements") within the meaning of applicable securities legislation, including the UnitedStates Private Securities Litigation Reform Act of 1995, relating to, but not limited to, our operations, anticipated financial performance, business prospects and strategies. Forward-looking statements typically contain statements with words such as "anticipate", "believe", "expect", "plan", "intend", "forecast", "target", "project" or similar words suggesting future outcomes or statements regarding an outlook. Forward-looking statements in or incorporated by reference into this prospectus include, but are not limited to, statements with respect to: achieving our business objectives of growing our portfolio to produce natural gas, oil and NGLs; maintaining financial strength; optimizing capital investments; continuing to pay a stable dividend; long-term strategy of accelerating value recognition of assets; achieving operating efficiencies, lowering cost structures and success of resource play hub model; balancing near term uncertainty with focused capital investment in building long-term growth capacity; aligning capital investment plus anticipated dividends with expected cash flow generation before divestiture proceeds; attaining additional financial flexibility from proceeds from current and planned divestitures and joint venture transactions and, in the case of joint venture transactions, the related development of otherwise undeveloped properties; expected reduction in capital program for drier natural gas plays while directing greater investment towards oil and liquids-rich development and exploration opportunities; plans to shut-in certain volumes of natural gas production from existing wells during the current year; increasing our production of oil and NGLs, including expansion of extraction facilities and exploration program; production and processing capacities, including deep cut processing agreements that will capture more value and enhance returns; anticipated date of first production at Deep Panuke; ability to attract third party investments; ability to expand natural gas markets in North America and potential development of liquefied natural gas export terminal in British Columbia; mitigating cost increases through improving efficiencies and technology innovation; expected completion dates and proceeds from the sale of certain assets; expanding deep cut processing capacities; projections contained in our 2012 corporate guidance (including estimates of cash flow including per share, natural gas, oil and NGLs production, capital investment and our allocation, net divestitures, operating costs, and 2012 estimated sensitivities of cash flow and operating earnings); estimates of reserves, before and after royalties, including by product types and locations; estimates of contingent resources; potential joint venture transactions and third party investments; projections relating to the adequacy of our provision for taxes and legal claims; projections with respect to natural gas production from resource plays; the flexibility of capital spending plans and the source of funding therefore; the effect of our risk management program, including the impact of derivative financial instruments; the impact of the changes and proposed changes in laws and regulations, including those relating to hydraulic fracturing, greenhouse gas, carbon and climate change initiatives on our operations and operating costs; the level of expenditures for compliance with environmental legislation and regulations, including estimates of potential costs of carbon, operating costs, site restoration costs including abandonment and reclamation costs; projections that we have access to cash equivalents and a wide range of funding at competitive rates; our continued compliance with financial covenants under our credit facilities; our ability to pay our creditors, suppliers and commitments and to fund our 2012 capital program and pay dividends to shareholders; maintaining satisfactory credit ratings; pending litigation; the effect of our risk mitigation policies, systems, processes and insurance program; our expectations for future Debt to Debt Adjusted Cash Flow, Debt to Adjusted EBITDA and Debt to Capitalization ratios; the expected impact and timing of various accounting pronouncements, rule changes and standards, including in respect of U.S. GAAP, on us and our consolidated financial statements; and projections that natural gas represents an abundant, secure, long-term supply of energy to meet North American needs. You are cautioned not to place undue reliance on forward-looking statements. By their nature, forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, that contribute to the possibility that the predicted outcomes will not occur. These factors include, but are not limitedto: — volatility of, and assumptions regarding natural gas and liquids prices, including substantial or extended decline of the same and their adverse effect on our operations and financial condition and the value and amount of our reserves; — assumptions based upon our current guidance; — fluctuations in currency and interest rates; — risk that we may not conclude divestitures of certain assets or other transactions (including third-party capital investments, farm-outs or partnerships, which we may refer to from time to time as "joint ventures") as a result of various conditions not being met; 5 Table of Contents — product supply and demand; — market competition; — risks inherent in our North American and foreign natural gas, oil and NGLs and market optimization operations; — risks of war, hostilities, civil insurrection, instability and economic conditions affecting countries in which we and our subsidiaries operate and terrorist threats; — risks inherent in our and our subsidiaries' marketing operations, including credit risks; — imprecision of reserves estimates and estimates of recoverable quantities of natural gas and liquids from resource plays and other sources not currently classified as proved, probable or possible reserves or economic contingent resources, including future net revenue estimates; — marketing margins; — potential disruption or unexpected technical difficulties in developing new facilities; — potential failure of new products to achieve acceptance in the market; — unexpected cost increases or technical difficulties in constructing or modifying processing facilities; — risks associated with technology; — our ability to replace, expand or find additional reserves; — hedging activities resulting in realized and unrealized losses; — business interruption and casualty losses; — risk of us not operating all of our properties and assets; — counterparty risk; — downgrade in credit rating and its potential adverse effects; — liability for indemnification obligations to third parties; — variability of dividends to be paid; — our ability to generate sufficient cash flow from operations to meet our current and future obligations; — our ability to access external sources of debt and equity capital; — general economic and business conditions; — our ability to enter into or renew leases; — the timing and the costs of well, pipeline and facility construction; — our ability to make capital investments and the amounts of capital investments; — imprecision in estimating the timing, costs and levels of production anddrilling; 6 Table of Contents — results of exploration, development and drilling; — imprecision in estimates of future production capacity; — our ability to secure adequate product transportation; — uncertainty in the amounts and timing of royalty payments; — imprecision in estimates of product sales; — changes in royalty, tax, environmental, greenhouse gas, carbon, accounting and other laws or regulations or the interpretations of such laws or regulations; — political and economic conditions in the countries in which we operate; — risks associated with existing and potential future lawsuits and regulatory actions made against us; — difficulty in obtaining necessary regulatory or other third party approvals; and — such other assumptions, risks and uncertainties described from time to time in our reports and filings with the Canadian securities authorities and the SEC. Statements relating to "reserves" and "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions, that the reserves and resources described exist in the quantities predicted or estimated, and can be profitably produced in thefuture. We caution that the foregoing list of important factors is not exhaustive. Events or circumstances could cause our actual results to differ materially from those estimated or projected and expressed in, or implied by, these forward-looking statements. You should also carefully consider the matters discussed under "Risk Factors", in any applicable prospectus supplement and in the documents incorporated herein by reference. Except as required by law, we undertake no obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of factors affecting those statements, whether as a result of new information, future events orotherwise. ENCANA CORPORATION We are a leading North American energy producer focused on growing our strong portfolio of diverse resource plays producing natural gas, oil and NGLs. Our other operations include the transportation and marketing of natural gas, oil and NGLs. All of our reserves and production are located in North America. We employ a decentralized decision making structure and are currently divided into two operating divisions. The operating divisions are: — Canadian Division, which includes the exploration for, development of, and production of natural gas, oil and NGLs and other related activities within Canada. Five key resource plays are located in the Division: (i) Greater Sierra in northeast British Columbia, including Horn River; (ii) Peace River Arch in northwest Alberta; (iii) Cutbank Ridge in northern British Columbia; (iv) Bighorn in west central Alberta; and (v) Coalbed Methane in southern Alberta. The Canadian Division also includes the Deep Panuke natural gas project offshore Nova Scotia. — USA Division, which includes the exploration for, development of, and production of natural gas, oil and NGLs and other related activities within the U.S. Four key resource plays are located in the Division: (i) Jonah in southwest Wyoming; (ii) Piceance in northwest Colorado; (iii) Haynesville in Louisiana; and (iv) Texas. 7 Table of Contents RECENT DEVELOPMENTS Conversion to U.S. GAAP In December 2011, Encana announced that it would adopt U.S. GAAP for financial reporting for periods beginning on and after January 1, 2012.As a result, the Corporation reported its first quarter 2012 results in accordance with U.S. GAAP.Historically, Encana has provided reconciliations to U.S. GAAP in its audited annual consolidated financial statements.Reconciliations of Encana's 2011 and 2010 results from IFRS to U.S. GAAP are included in Note 27 to our audited annual consolidated financial statements prepared in accordance with IFRS for the years ended December 31, 2011 and 2010, which are incorporated by reference in this prospectus.For additional information in respect of the reconciliations of Encana's 2011 and 2010 IFRS to U.S. GAAP results, along with a discussion of the significant U.S. GAAP accounting policy changes, please see the section of our Management's Discussion and Analysis for the year ended December 31, 2011 entitled "U.S. Generally Accepted Accounting Principles", which is incorporated by reference in this prospectus. To facilitate our adoption of U.S. GAAP, we have also prepared supplemental annual consolidated financial statements for the years ended December31, 2011 and 2010 in accordance with U.S. GAAP and Management's Discussion and Analysis for the year ended December31, 2011.These documents are incorporated by reference in this prospectus. USE OF PROCEEDS Unless otherwise indicated in the applicable prospectus supplement relating to a series of debt securities, we will use the net proceeds we receive from the sale of the debt securities for general corporate purposes. Those general corporate purposes may include capital expenditures, the repayment of indebtedness and the financing of acquisitions. The amount of net proceeds to be used for any such purpose will be described in an applicable prospectus supplement. DESCRIPTION OF DEBT SECURITIES In this section only, "we", "us", "our" or "Encana" refer only to Encana Corporation without any of its subsidiaries or partnerships through which it operates. The following description describes certain general terms and provisions of the debt securities. We will provide the particular terms and provisions of a series of debt securities and a description of how the general terms and provisions described below may apply to that series in a supplement to this prospectus. The debt securities will be issued under an indenture (the"Indenture") dated November 14, 2011 and entered into between us and The Bank of NewYork Mellon, as "Trustee". The Indenture is subject to and governed by the U.S.Trust Indenture Act of 1939, as amended. The following is a summary of the Indenture which describes the material terms and provisions of the debt securities. However, it is the Indenture, and not this summary, that governs your rights as a holder of our debt securities.The Indenture has been filed with the SEC and is available on EDGAR. See "Where You Can Find More Information".In addition, prospective investors should rely on information in the applicable prospectus supplement, which may provide information that is different from this prospectus. We may, from time to time, issue debt instruments and incur additional indebtedness other than through the issuance of debt securities pursuant to this prospectus. General The Indenture does not limit the aggregate principal amount of debt securities (which may include debentures, notes and other evidences of indebtedness) that we may issue under the Indenture. It provides that debt securities may be issued from time to time in one or more series and may be denominated and payable in U.S.dollars or any foreign currency. The debt securities offered pursuant to this prospectus will be issued in an aggregate principal amount of up to US$4,000,000,000 or the equivalent in other currencies, or if any debt securities are offered at original issue discount, such greater amount as shall result in an aggregate offering price of up to US$4,000,000,000, or the equivalent in other currencies. The Indenture also permits us to increase the principal amount of any series of our debt securities previously issued and to issue that increased principal amount. The applicable prospectus supplement will set forth the following terms and information relating to the debt securities being offered byus: — the specific designation and the aggregate principal amount of the debt securities of suchseries; 8 Table of Contents — the extent and manner, if any, to which payment on or in respect of our debt securities of such series will be senior or will be subordinated to the prior payment of our other liabilities and obligations; — the percentage or percentages of principal amount at which our debt securities of such series will beissued; — the date or dates on which the principal of (andpremium, if any, on) our debt securities of such series will be payable and the portion (ifless than the principal amount) of the debt securities of such series to be payable upon a declaration of acceleration of maturity and/or the method by which such date or dates shall be determined orextended; — the rate or rates (whether fixed or variable) at which our debt securities of such series will bear interest, if any, and the date or dates from which such interest willaccrue; — the dates on which any interest will be payable and the regular record dates for the payment of interest on our debt securities of such series in registeredform; — the place or places where the principal of (andpremium, if any, and interest, if any, on) our debt securities will be payable, and each office or agency where our debt securities of such series may be presented for registration of transfer orexchange; — if other than U.S.dollars, the currency in which our debt securities of such series are denominated or in which currency payment of the principal of (andpremium, if any, and interest, if any, on) such debt securities of such series will bepayable; — whether our debt securities of such series will be issuable in the form of one or more global securities and, if so, the identity of the depositary for the global securities; — any mandatory or optional redemption or sinking fund provisions; — the period or periods, if any, within which, the price or prices at which, the currency in which and the terms and conditions upon which our debt securities of such series may be redeemed or purchased byus; — the terms and conditions, if any, upon which you may redeem our debt securities of such series prior to maturity and the price or prices at which and the currency in which our debt securities of such series arepayable; — any index used to determine the amount of payments of principal of (andpremium, if any, or interest, if any, on) our debt securities of suchseries; — the terms, if any, on which our debt securities may be converted or exchanged for other of our debt securities or debt securities of otherentities; — any other terms of our debt securities of such series, including covenants and events of default which apply solely to a particular series of our debt securities being offered which do not apply generally to other debt securities, or any covenants or events of default generally applicable to our debt securities of such series which do not apply to a particular series of our debt securities; — if other than The Depository Trust Company, the person designated as the depositary for the debt securities of suchseries; — any applicable material Canadian and U.S.federal income tax consequences; — whether and under what circumstances we will pay Additional Amounts (defined below under "Payment of Additional Amounts") on the debt securities of such series in respect of certain taxes (andthe terms of any such payment) and, if so, whether we will have the option to redeem thedebt securities of such series rather than pay the Additional Amounts (andthe terms ofany such option); 9 Table of Contents — whether the payment of our debt securities will be guaranteed by any other person;and — if other than denominations of US$2,000 and any integral multiple of US$1,000 in excess thereof, the denominations in which any securities of the series shall beissuable. Unless otherwise indicated in the applicable prospectus supplement, the Indenture does not afford holders of our debt securities the right to tender such debt securities to us in the event that we have a change incontrol. Our debt securities may be issued under the Indenture bearing no interest or at a discount below their stated principal amount. The Canadian and U.S.federal income tax consequences and other special considerations applicable to any such discounted debt securities or other debt securities offered and sold at par which are treated as having been issued at a discount for Canadian and/or U.S.federal income tax purposes will be described in the prospectus supplement relating to the debt securities. Ranking Unless otherwise indicated in an applicable prospectus supplement, the debt securities issued under the Indenture will be unsecured and unsubordinated obligations and will rank equally with all of our other unsecured and unsubordinated indebtedness outstanding from time to time. We conduct a substantial portion of our business through corporate and partnership subsidiaries. The debt securities will be structurally subordinated to all existing and future indebtedness and liabilities, including trade payables, of any of our corporate or partnership subsidiaries. See "Risk Factors — The debt securities will be effectively subordinated to certain indebtedness of our corporate and partnership subsidiaries and be subject to certain reorganization risk". Debt Securities in Global Form The Depositary, Book-Entry and Settlement A series of our debt securities may be issued in whole or in part in global form as a "global security" and will be registered in the name of and be deposited with a depositary, or its nominee, each of which will be identified in the prospectus supplement relating to that series. Unless and until exchanged, in whole or in part, for our debt securities in definitive registered form, a global security may not be transferred except as a whole by the depositary for such global security to a nominee of the depositary, by a nominee of the depositary to the depositary or another nominee of the depositary or by the depositary or any such nominee to a successor of the depositary or a nominee of thesuccessor. The specific terms of the depositary arrangement with respect to any portion of a particular series of our debt securities to be represented by a global security will be described in a prospectus supplement relating to such series. We anticipate that the following provisions will apply to all depositary arrangements. Upon the issuance of a global security, the depositary therefor or its nominee will credit, on its book entry and registration system, the respective principal amounts of our debt securities represented by the global security to the accounts of such persons, designated as "participants", having accounts with such depositary or its nominee. Such accounts shall be designated by the underwriters, dealers or agents participating in the distribution of our debt securities or by us if such debt securities are offered and sold directly by us. Ownership of beneficial interests in a global security will be limited to participants or persons that may hold beneficial interests through participants. Ownership of beneficial interests in a global security will be shown on, and the transfer of that ownership will be effected only through, records maintained by the depositary therefor or its nominee (with respect to interests of participants) or by participants or persons that hold through participants (with respect to interests of persons other than participants). The laws of some states in the UnitedStates may require that certain purchasers of securities have the ability to take physical delivery of such securities in definitiveform. So long as the depositary for a global security, or its nominee, is the registered owner of the global security, such depositary or such nominee, as the case may be, will be considered the sole owner or holder of the debt securities represented by the global security for all purposes under the Indenture. Except as provided below, owners of beneficial interests in a global security will not be entitled to have a series of our debt securities represented by the global security registered in their names and will not receive or be entitled to receive physical delivery of such series of our debt securities in definitiveform. 10 Table of Contents Payments of Principal, Premium, if any, and Interest Any payments of principal, premium, if any, and interest on global securities registered in the name of a depositary or its nominee will be made to the depositary or its nominee, as the case may be, as the registered owner of the global security representing such debt securities. None of us, the Trustee or any paying agent for our debt securities represented by the global securities will have any responsibility or liability for any aspect of the records relating to or payments made on account of beneficial ownership interests of the global security or for maintaining, supervising or reviewing any records relating to such beneficial ownership interests. We expect that the depositary for a global security or its nominee, upon receipt of any payment of principal, premium, if any, or interest, will credit participants' accounts with payments in amounts proportionate to their respective beneficial interests in the principal amount of the global security as shown on the records of such depositary or its nominee. We also expect that payments by participants to owners of beneficial interests in a global security held through such participants will be governed by standing instructions and customary practices, as is now the case with securities held for the accounts of customers registered in "street name", and will be the responsibility of such participants. Discontinuance of Depositary's Services If a depositary for a global security representing a particular series of our debt securities is at any time unwilling or unable to continue as depositary and a successor depositary is not appointed by us within 90days, we will issue such series of our debt securities in definitive form in exchange for a global security representing such series of our debt securities. In addition, we may at any time and in our sole discretion determine not to have a series of our debt securities represented by a global security and, in such event, will issue a series of our debt securities in definitive form in exchange for the global security representing such series of debt securities. Debt Securities in Definitive Form A series of our debt securities may be issued solely as registered securities in denominations of US$2,000 and any integral multiple of US$1,000 in excess thereof or in such other denominations as may be set out in a prospectus supplement relating to any particular series. An applicable prospectus supplement will indicate the places to register a transfer of our debt securities in definitive form. Except for certain restrictions set forth in the Indenture, no service charge will be made for any registration of transfer or exchange of such debt securities, but we may, in certain instances, require a sum sufficient to cover any tax or other governmental charges payable in connection with these transactions. We shall not be required to: — issue, register the transfer of or exchange any series of our debt securities during a period beginning at the opening of business 15days before the day of selection for redemption of debt securities of that series and ending at the close of business on the day of mailing of the relevant notice of redemption;or — register the transfer of or exchange any security, or portion thereof, called for redemption, except the unredeemed portion of any security being redeemed inpart. Unless otherwise indicated in the applicable prospectus supplement, payment of any interest will be made to the persons in whose name our debt securities are registered at the close of business on the day or days specified byus. Certain Definitions Set forth below is a summary of certain of the defined terms used in the Indenture. The Indenture contains the full definition of all such terms. See "Where You Can Find More Information". "Consolidated Net Tangible Assets" means the total amount of assets of any person on a consolidated basis (less applicable reserves and other properly deductible items) after deducting therefrom: 11 Table of Contents — all current liabilities (excluding any indebtedness classified as a current liability and any current liabilities which are by their terms extendible or renewable at the option of the obligor thereon to a time more than 12months after the time as of which the amount thereof is being computed); — all goodwill, trade names, trademarks, patents and other like intangibles; and — appropriate adjustments on account of minority interests of other persons holding shares of the Subsidiaries of suchperson, in each case, as shown on the most recent annual audited or quarterly unaudited consolidated balance sheet of such person computed in accordance withGAAP. "Current Assets" means assets which in the ordinary course of business are expected to be realized in cash or sold or consumed within 12months. "Facilities" means any drilling equipment, production equipment and platforms or mining equipment; pipelines, pumping stations and other pipeline facilities; terminals, warehouses and storage facilities; bulk plants; production, separation, dehydration, extraction, treating and processing facilities; gasification or natural gas liquefying facilities, flares, stacks and burning towers; natural gas distribution facilities, including equipment for delivery to end users; floatation mills, crushers and ore handling facilities; tank cars, tankers, barges, ships, trucks, automobiles, airplanes and other marine, automotive, aeronautical and other similar moveable facilities or equipment; computer systems and associated programs or office equipment; roads, airports, docks (including drydocks); reservoirs and waste disposal facilities; sewers; generating plants (including power plants) and electric lines; telephone and telegraph lines, radio and other communications facilities; townsites, housing facilities, recreation halls, stores and other related facilities; and similar facilities and equipment of or associated with any of theforegoing. "Financial Instrument Obligations" means obligations arising under: — interest rate swap agreements, forward rate agreements, floor, cap or collar agreements, futures or options, insurance or other similar agreements or arrangements, or any combination thereof, entered into by a person relating to interest rates or pursuant to which the price, value or amount payable thereunder is dependent or based upon interest rates in effect from time to time or fluctuations in interest rates occurring from time totime; — currency swap agreements, cross-currency agreements, forward agreements, floor, cap or collar agreements, futures or options, insurance or other similar agreements or arrangements, or any combination thereof, entered into by a person relating to currency exchange rates or pursuant to which the price, value or amount payable thereunder is dependent or based upon currency exchange rates in effect from time to time or fluctuations in currency exchange rates occurring from time to time;and — commodity swap or hedging agreements, floor, cap or collar agreements, commodity futures or options or other similar agreements or arrangements, or any combination thereof, entered into by a person relating to one or more commodities or pursuant to which the price, value or amount payable thereunder is dependent or based upon the price of one or more commodities in effect from time to time or fluctuations in the price of one or more commodities occurring from time totime. "GAAP" means generally accepted accounting principles in Canada which are in effect from time to time, unless the person's most recent audited or quarterly financial statements are not prepared in accordance with generally accepted accounting principles in Canada, in which case GAAP shall mean generally accepted accounting principles in the UnitedStates in effect from time totime. "Lien" means, with respect to any properties or assets, any mortgage or deed of trust, pledge, hypothecation, assignment, security interest, lien, charge, encumbrance, preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever on or with respect to such properties or assets (including, without limitation, any conditional sale or other title retention agreement having substantially the same economic effect as any of theforegoing). "Non-Recourse Debt" means indebtedness to finance the creation, development, construction or acquisition of properties or assets and any increases in or extensions, renewals or refinancings of such indebtedness, provided that the recourse of the lender thereof (including any agent, trustee, receiver or other person acting on behalf of such lender) in 12 Table of Contents respect of such indebtedness is limited in all circumstances to the properties or assets created, developed, constructed or acquired in respect of which such indebtedness has been incurred and to the receivables, inventory, equipment, chattels payable, contracts, intangibles and other assets, rights or collateral connected with the properties or assets created, developed, constructed or acquired and to which such lender hasrecourse. "Permitted Liens" of any person at any particular time means: — Liens existing as of the date of the Indenture, or arising thereafter pursuant to contractual commitments entered into prior to suchdate; — Liens on Current Assets given in the ordinary course of business to any financial institution or others to secure any indebtedness payable on demand or maturing (including any right of extension or renewal) within 12months from the date such indebtedness isincurred; — Liens in connection with indebtedness, which, by its terms, is Non-Recourse Debt to us or any of our Subsidiaries; — Liens existing on property or assets at the time of acquisition (including by way of lease) by such person, provided that such Liens were not incurred in anticipation of such acquisition; — Liens or obligations to incur Liens (including under indentures, trust deeds and similar instruments) on property or assets of another person existing at the time such other person becomes a Subsidiary of such person, or is liquidated or merged into, or amalgamated or consolidated with, such person or Subsidiary of such person or at the time of the sale, lease or other disposition to such person or Subsidiary of such person of all or substantially all of the properties and assets of such other person, provided that such Liens were not incurred in anticipation of such other person becoming a Subsidiary of suchperson; — Liens upon property or assets of whatsoever nature other than Restricted Property; — Liens upon property, assets or facilities used in connection with, or necessarily incidental to, the purchase, sale, storage, transportation or distribution of oil or gas, or the products derived from oil orgas; — Liens arising under partnership agreements, oil and natural gas leases, overriding royalty agreements, net profits agreements, production payment agreements, royalty trust agreements, master limited partnership agreements, farm-out agreements, division orders, contracts for the sale, purchase, exchange, storage, transportation, distribution, gathering or processing of Restricted Property, unitizations and pooling designations, declarations, orders and agreements, development agreements, operating agreements, production sales contracts (including securityin respect of take or pay or similar obligations thereunder), area of mutual interest agreements, natural gas balancing or deferred production agreements, injection, repressuring and recycling agreements, salt water or other disposal agreements, seismic or geophysical permits or agreements, which in each of the foregoing cases is customary in the oil and natural gas business, and other agreements which are customary in the oil and natural gas business, provided in all instances that such Lien is limited to the property or assets that are the subject of the relevant agreement; — Liens on assets or property securing: (i)all or any portion of the cost of acquisition (directly or indirectly), surveying, exploration, drilling, development, extraction, operation, production, construction, alteration, repair or improvement of all or any part of such assets or property, the plugging and abandonment of wells and the decommissioning or removal of structures or facilities located thereon, and the reclamation and clean-up of such properties, facilities and interests and surrounding lands whether or not owned by us or our Restricted Subsidiaries, (ii)all or any portion of the cost of acquiring (directly or indirectly), developing, constructing, altering, improving, operating or repairing any assets or property (orimprovements on such assets or property) used or to be used in connection with such assets or property, whether or not located (orlocated from time to time) at or on such assets or property, (iii)indebtedness incurred by us or any of our Subsidiaries to provide funds for the activities set forth in clauses(i) and(ii) above, provided such indebtedness is incurred prior to, during or within two years after the completion of acquisition, construction or such other activities referred to in clauses(i) and(ii) above, and (iv)indebtedness incurred by us or any of our Subsidiaries to refinance indebtedness incurred for the purposes set forth in clauses(i) and(ii) above. Without limiting the generality of the foregoing, costs 13 Table of Contents incurred after the date hereof with respect to clauses(i) or(ii) above shall include costs incurred for all facilities relating to such assets or property, or to projects, ventures or other arrangements of which such assets or property forma part or which relate to such assets or property, which facilities shall include, without limitation, Facilities, whether or not in whole or in part located (orfrom time to time located) at or on such assets orproperty; — Liens granted in the ordinary course of business in connection with Financial Instrument Obligations; — Purchase Money Mortgages; — Liens in favor of us or any of our Subsidiaries to secure indebtedness owed to us or any of our Subsidiaries;and — any extension, renewal, alteration, refinancing, replacement, exchange or refunding (orsuccessive extensions, renewals, alterations, refinancings, replacements, exchanges or refundings) of all or part of any Lien referred to in the foregoing clauses; provided, however, that (i)such new Lien shall be limited to all or part of the property or assets which was secured by the prior Lien plus improvements on such property or assets and (ii)the indebtedness, if any, secured by the new Lien is not increased from the amount of the indebtedness secured by the prior Lien then existing at the time of such extension, renewal, alteration, refinancing, replacement, exchange or refunding, plus an amount necessary to pay fees and expenses, including premiums, related to such extensions, renewals, alterations, refinancings, replacements, exchanges orrefundings. "Purchase Money Mortgage" of any person means any Lien created upon any property or assets of such person to secure or securing the whole or any part of the purchase price of such property or assets or the whole or any part of the cost of constructing or installing fixed improvements thereon or to secure or securing the repayment of money borrowed to pay the whole or any part of such purchase price (including any lease payments) or cost of any vendor's privilege or Lien on such property or assets securing all or any part of such purchase price or cost including title retention agreements and leases; provided that (i)the principal amount of money borrowed which is secured by such Lien does not exceed 100% of such purchase price or cost and any fees incurred in connection therewith, and (ii)such Lien does not extend to or cover any other property other than such item of property and any improvements on suchitem. "Restricted Property" means any oil, gas or mineral property of a primary nature located in the UnitedStates or Canada, and any facilities located in the UnitedStates or Canada directly related to the mining, processing or manufacture of hydrocarbons or minerals, or any of the constituents thereof, or the derivatives therefrom, and includes Voting Shares or other interests of a corporation or other person which owns such property or facilities, but does not include (i)any property or facilities used in connection with or necessarily incidental to the purchase, sale, storage, transportation or distribution of Restricted Property, (ii)any property which, in the opinion of our board of directors, is not materially important to the total business conducted by us and our Subsidiaries as an entirety or (iii)any portion of a particular property which, in the opinion of our board of directors, is not materially important to the use or operation of suchproperty. "Restricted Subsidiary" means any Subsidiary of ours which owns Restricted Property which assets represent not less than the greater of (i)5% of our Consolidated Net Tangible Assets and (ii)$100,000,000 (orthe equivalent thereof in any other currency), excluding however any Subsidiary if the amount of our share of the Shareholders' Equity therein does not at the time exceed 2% of our Shareholders' Equity. "Shareholders' Equity" means the aggregate amount of shareholders' equity (including but not limited to share capital, contributed surplus and retained earnings) of a person as shown on the most recent annual audited or unaudited interim consolidated balance sheet of such person and computed in accordance withGAAP. "Subsidiary" of any person means, on any date, any corporation or other person of which Voting Shares or other interests carrying more than 50% of the voting rights attached to all outstanding Voting Shares or other interests are owned, directly or indirectly, by or for such person or one or more Subsidiaries thereof. "Voting Shares" means shares of any class of any corporation carrying voting rights under all circumstances, provided that, for the purposes of this definition, shares which only carry the right to vote conditionally on the happening of any event shall not be considered Voting Shares, nor shall any shares be deemed to cease to be Voting Shares solely by reason of a right to vote accruing to shares of another class or classes by reason of the happening of such an event, or solely 14 Table of Contents because the right to vote may not be exercisable under the charter of the corporation. Covenants Limitation on Liens The Indenture provides that so long as any of our debt securities are outstanding and subject to the provisions of the Indenture, we will not, and will not permit any of our Restricted Subsidiaries to, create, incur, assume or otherwise have outstanding any Lien securing any indebtedness for borrowed money or interest thereon (orany liability of ours or such Restricted Subsidiaries under any guarantee or endorsement or other instrument under which we or such Restricted Subsidiaries are contingently liable, either directly or indirectly, for borrowed money or interest thereon), other than Permitted Liens, without also simultaneously or prior thereto securing, or causing such Restricted Subsidiaries to secure, indebtedness under the Indenture so that our debt securities are secured equally and ratably with or prior to such other indebtedness, except that we and our Restricted Subsidiaries may incur a Lien to secure indebtedness for borrowed money without securing our debt securities if, after giving effect thereto, the principal amount of indebtedness for borrowed money secured by Liens created, incurred or assumed after the date of the Indenture and otherwise prohibited by the Indenture does not exceed 10% of our Consolidated Net Tangible Assets. Notwithstanding the foregoing, transactions such as the sale (including any forward sale) or other transfer of (i)oil, gas, minerals or other resources of a primary nature, whether in place or when produced, for a period of time until, or in an amount such that, the purchaser will realize therefrom a specified amount of money or a specified rate of return (however determined), or a specified amount of such oil, gas, minerals, or other resources of a primary nature, or (ii)any other interest in property of the character commonly referred to as a "production payment", will not constitute a Lien and will not result in us or a Restricted Subsidiary of ours being required to secure the debt securities. Consolidation, Amalgamation, Merger and Sale of Assets We shall not consolidate or amalgamate with or merge into or enter into any statutory arrangement with any other corporation, partnership or trust or convey, transfer or lease all or substantially all our properties and assets to any person,unless: — the entity formed by or continuing from such consolidation or amalgamation or into which we are merged or with which we enter into such statutory arrangement or the person which acquires or leases all or substantially all of our properties and assets is a corporation, partnership or trust organized and validly existing under the laws of the UnitedStates, any state thereof or the District of Columbia or the laws of Canada or any province or territory thereof, or, if such consolidation, amalgamation, merger, statutory arrangement or other transaction would not impair the rights of the holders of our debt securities, in any other country, provided that if such successor entity is organized under the laws of a jurisdiction other than the UnitedStates, any state thereof or the District of Columbia, or the laws of Canada or any province or territory thereof, the successor entity assumes our obligations under the debt securities and the Indenture to pay Additional Amounts, with the name of such successor jurisdiction being included in addition to Canada in each place that Canada appears in " — Payment of Additional Amounts" and " — Tax Redemption" below; — the successor entity expressly assumes or assumes by operation of law all of our obligations under our debt securities and under theIndenture; — immediately before and after giving effect to such transaction, no event of default, and no event which, after notice or lapse of time or both, would become an event of default, shall have happened and be continuing;and — certain other conditions are met. In addition, notwithstanding anything in the Indenture, we may consolidate or amalgamate with or merge into or enter into a statutory arrangement with any direct or indirect wholly-owned Subsidiary and may convey, transfer or lease all or substantially all of our properties and assets to any direct or indirect wholly-owned Subsidiary without complying with the above provisions in a transaction or series of transactions in which we retain all of our obligations under and in respect of all outstanding debt securities under the Indenture (hereinafter a "Permitted Reorganization") provided that on or prior to the 15 Table of Contents date of the Permitted Reorganization we deliver to the Trustee an officer's certificate confirming that, as of the date of the Permitted Reorganization: — substantially all of our unsubordinated and unsecured indebtedness for borrowed money which ranked paripassu with the then outstanding debt securities under the Indenture immediately prior to the Permitted Reorganization will rank no better than paripassu with the then outstanding debt securities under the Indenture after the Permitted Reorganization; for certainty, there is no requirement for any such other indebtedness to obtain or maintain similar ranking to the then outstanding debt securities under the Indenture and such other indebtedness may be structurally subordinated or otherwise subordinated to the then outstanding debt securities under the Indenture;or — at least two of our then current rating agencies (orif only one rating agency maintains ratings in respect of the debt securities at such time, that one rating agency) have affirmed that the rating assigned by them to the debt securities shall not be downgraded as a result of the Permitted Reorganization. If, as a result of any such transactions referred to above, any of our or our Restricted Subsidiaries' Restricted Properties become subject to a Lien, then, unless such Lien could be created pursuant to the Indenture provisions described under the "Limitation on Liens" covenant above without equally and ratably securing our debt securities, we, simultaneously with or prior to such transaction, will secure, or cause the applicable Restricted Subsidiary to secure, our debt securities to be secured equally and ratably with or prior to the indebtedness secured by suchLien. Payment of Additional Amounts Unless otherwise specified in the applicable prospectus supplement, all payments made by or on behalf of us under or with respect to any series of our debt securities will be made free and clear of and without withholding or deduction for or on account of any present or future tax, duty, levy, impost, assessment or other governmental charge (including penalties, interest and other liabilities related thereto) imposed or levied by or on behalf of the Government of Canada or any province or territory thereof or by any authority or agency therein or thereof having power to tax (hereinafter "Canadian Taxes"), unless we are required to withhold or deduct Canadian Taxes by law or by the interpretation or administration thereof. If we are so required to withhold or deduct any amount for or on account of Canadian Taxes from any payment made under or with respect to the debt securities, we will pay to each holder of such debt securities as additional interest such additional amounts ("Additional Amounts") as may be necessary so that the net amount received by each such holder (including the Additional Amounts) after such withholding or deduction (andafter deducting any Canadian Taxes on such Additional Amounts) will not be less than the amount such holder would have received if such Canadian Taxes had not been withheld or deducted. However, no Additional Amounts will be payable with respect to a payment made to a debt securities holder (such holder, an "Excluded Holder") in respect of the beneficial ownerthereof: — with which we do not deal at arm's length (forthe purposes of the Income TaxAct (Canada)) at the time the amount is paid orpayable; — which is subject to such Canadian Taxes by reason of the debt securities holder being a resident, domicile or national of, or engaged in business or maintaining a permanent establishment or other physical presence in or otherwise having some connection with Canada or any province or territory thereof otherwise than by the mere holding of the debt securities or the receipt of payments thereunder;or — which is subject to such Canadian Taxes by reason of the debt securities holder's failure to comply with any certification, identification, information, documentation or other reporting requirements if compliance is required by law, regulation, administrative practice or an applicable treaty as a precondition to exemption from, or a reduction in the rate of deduction or withholding of, such CanadianTaxes. In addition, Additional Amounts will not be payable if the beneficial owner of, or person ultimately entitled to obtain an interest in, such debt securities is not the sole beneficial owner of such payments, or is a fiduciary or partnership, to the extent that any beneficial owner, beneficiary or settlor with respect to such fiduciary or any partner or member of such partnership would not have been entitled to such Additional Amounts with respect to such payments had such beneficial owner, beneficiary, settlor, partner or member received directly its beneficial or distributive shares of such payments. In addition, Additional Amounts will not be payable with respect to any Canadian Taxes which are payable otherwise than by withholding from payments of, or in respect of, principal of, or interest on, the debt securities. 16 Table of Contents We will also: — make such withholding or deduction; and — remit the full amount deducted or withheld to the relevant authority in accordance with applicablelaw. We will furnish to the holders of the debt securities, within 60days after the date the payment of any Canadian Taxes is due pursuant to applicable law, certified copies of tax receipts or other documents evidencing such payment byus. We will indemnify and hold harmless each holder of debt securities (other than an Excluded Holder) and upon written request reimburse each such holder for the amount (excluding any Additional Amounts that have previously been paid by us with respect thereto)of: — the payment of any Canadian Tax, together with any interest, penalties and reasonable expenses in connection therewith;and — any Canadian Taxes imposed with respect to any reimbursement under the preceding clause, but excluding any such Canadian Taxes on such holder's netincome. In any event, no Additional Amounts or indemnity amounts will be payable in excess of Additional Amounts or the indemnity amounts which would be required if the holder and beneficial owner of debt securities was a resident of the UnitedStates for purposes of the Canada-U.S.Income Tax Convention (1980), asamended. Wherever in the Indenture there is mentioned, in any context, the payment of principal (andpremium, if any), interest, if any, or any other amount payable under or with respect to a debt security, such mention shall be deemed to include mention of the payment of Additional Amounts to the extent that, in such context, Additional Amounts are, were or would be payable in respect thereof. Tax Redemption Unless otherwise specified in the applicable prospectus supplement, a series of our debt securities will be subject to redemption at any time, in whole and not in part, at a redemption price equal to the principal amount thereof together with accrued and unpaid interest to the date fixed for redemption, upon the giving of a notice as described below,if: — as a result of any change in or amendment to the laws (orany regulations or rulings promulgated thereunder) of Canada or of any political subdivision or taxing authority thereof or therein affecting taxation, or any change in official position regarding the application or interpretation of such laws, regulations or rulings (including a holding by a court of competent jurisdiction), which change or amendment is announced or becomes effective on or after the later of (i)the date specified in the applicable prospectus supplement or (ii)if applicable, the date a person organized in a jurisdiction other than Canada or the UnitedStates becomes our successor pursuant to the consolidation covenant of the Indenture described above under " — Covenants — Consolidation, Amalgamation, Merger and Sale of Assets", we or our successor reasonably determines that weor our successor have or will become obligated to pay, on the next succeeding date on which interest is due, Additional Amounts with respect to any debt security of such series as described under " — Payment of Additional Amounts";or — on or after the later of (i)the date specified in the applicable prospectus supplement or (ii)if applicable, the date a person organized in a jurisdiction other than Canada or the UnitedStates becomes our successor pursuant to the consolidation covenant of the Indenture, any action has been taken by any taxing authority of, or any decision has been rendered by a court of competent jurisdiction in Canada, or any political subdivision or taxing authority thereof or therein, including any of those actions specified in the paragraph immediately above, whether or not such action was taken or decision was rendered with respect to us, or our successor, or any change, amendment, application or interpretation shall be officially proposed, which, in any such case, in the written opinion to us of legal counsel of recognized standing, will likely result in us or our successor becoming obligated to pay, on the next succeeding date on which interest is due, Additional Amounts with respect to any debt security of suchseries; 17 Table of Contents and, in any such case, we, or our successor, in our business judgment, determine that such obligation cannot be avoided by the use of reasonable measures available to us or oursuccessor. In the event that we elect to redeem a series of our debt securities pursuant to the provisions set forth in the preceding paragraph, we shall deliver to the Trustee a certificate, signed by an authorized officer, stating that we are entitled to redeem such series of our debt securities pursuant to theirterms. Notice of intention to redeem such series of our debt securities will be given not more than 60nor less than 30days prior to the date fixed for redemption and will specify the date fixed forredemption. Provision of Financial Information We will furnish to the Trustee, within 30days after we file them with or furnish them to the SEC, copies, which may be in electronic format, of our annual and quarterly reports and of the information, documents and other reports (orcopies of such portions of any of the foregoing as the SEC may by rules and regulations prescribe) which we are required to file with or furnish to the SEC pursuant to Section13 or15(d) of the ExchangeAct. Notwithstanding that we may not be required to remain subject to the reporting requirements of Section13 or15(d) of the Exchange Act or otherwise report on an annual and quarterly basis on forms provided for such annual and quarterly reporting pursuant to rules and regulations promulgated by the SEC, we will continue to provide theTrustee: — within 140days after the end of each fiscal year, the information required to be contained in annual reports on Form20-F, Form40-F or Form10-K as applicable (orany successor form);and — within 65days after the end of each of the first three fiscal quarters of each fiscal year, the information required to be contained in reports on Form6-K (orany successor form) which, regardless of applicable requirements shall, at a minimum, contain such information required to be provided in quarterly reports under the laws of Canada or any province thereof to security holders of a corporation with securities listed on the Toronto Stock Exchange, whether or not we have any of our securities listed on such exchange. Such information will be prepared in accordance with Canadian disclosure requirements and GAAP, to the extent permitted by the rules and regulations of the SEC, provided, however, that we shall not be obligated to file such report with the SEC if the SEC does not permit suchfilings. Events of Default The following are summaries of events of default under the Indenture with respect to any series of our debt securities: — default in the payment of any interest on any debt security of that series when such interest becomes due and payable, and continuance of such default for a period of 30days; — default in the payment of the principal of (orpremium, if any, on), any debt security of that series when it becomes due andpayable; — default in the performance, or breach, of any of our covenants or warranties in the Indenture in respect of our debt securities of that series (other than a covenant or warranty a default in the performance of which or the breach of which is specifically dealt with elsewhere in the Indenture), and continuance of such default or breach for a period of 60days after receipt by us of written notice to us, specifying such default or breach, by the Trustee or by the holders of at least 25% in principal amount of all outstanding debt securities of any series affected thereby; — if an event of default (asdefined in any indenture or instrument under which we or one of our Restricted Subsidiaries has at the time of the Indenture or shall thereafter have outstanding any indebtedness for borrowed money) shall happen and be continuing, or we or any of our Restricted Subsidiaries shall have failed to pay principal amounts with respect to such indebtedness at maturity and such event of default or failure to pay shall result in such indebtedness being declared due and payable or otherwise being accelerated, in either event so that an amount in excess of the greater of US$200,000,000 and 2% of our Shareholders' Equity shall be or become due and payable upon such declaration or otherwise accelerated prior to the date on which the same would otherwise have become due and payable (the"accelerated 18 Table of Contents indebtedness"), and such acceleration shall not be rescinded or annulled, or such event of default or failure to pay under such indenture or instrument shall not be remedied or cured, whether by payment or otherwise, or waived by the holders of such accelerated indebtedness, then (i)if the accelerated indebtedness shall be as a result of an event of default which is not related to the failure to pay principal or interest on the terms, at the times, and on the conditions set out in any such indenture or instrument, it shall not be considered an event of default for purposes of the Indenture until 30days after such indebtedness has been accelerated, or (ii)if the accelerated indebtedness shall occur as a result of such failure to pay principal or interest or as a result of an event of default which is related to the failure to pay principal or interest on the terms, at the times, and on the conditions set out in any such indenture or instrument, then (A)if such accelerated indebtedness is, by its terms, Non-Recourse Debt to us or our Restricted Subsidiaries, it shall not be considered an event of default for purposes of the Indenture; or (B)if such accelerated indebtedness is recourse to us or our Restricted Subsidiaries, any requirement in connection with such failure to pay or event of default for the giving of notice or the lapse of time or the happening of any further condition, event or act under such other indenture or instrument in connection with such failure to pay principal or an event of default shall be applicable together with an additional seven days before being considered an event of default for purposes of theIndenture; — the entry of a decree or order by acourt having jurisdiction in the premises adjudging us a bankrupt or insolvent, or approving as properly filed a petition seeking reorganization, arrangement, adjustment or composition of or in respect of us under the Bankruptcy and Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada) or any other applicable insolvency law, or appointing a receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of us or of any substantial part of our property, or ordering the winding up or liquidation of our the affairs, and the continuance of any such decree or order unstayed and in effect for a period of 90consecutivedays; — the institution by us of proceedings to be adjudicated a bankrupt or insolvent, or the consent by us to the institution of bankruptcy or insolvency proceedings against us, or the filing by us of a petition or answer or consent seeking reorganization or relief under the Bankruptcy and Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada) or any other applicable insolvency law, or the consent by us to the filing of any such petition or to the appointment of a receiver, liquidator, assignee, trustee, sequestrator (orother similar official) of us or of any substantial part of our property, or the making by us of an assignment for the benefit of creditors, or the admission by us in writing of our inability to pay our debts generally as they become due;or — any other events of default provided with respect to debt securities of thatseries. If an event of default under the Indenture occurs and is continuing with respect to any series of our debt securities, then and in every such case the Trustee or the holders of not less than 25% in aggregate principal amount of the outstanding debt securities of such affected series may, subject to any subordination provisions thereof, declare the entire principal amount (or, if the debt securities of that series are original issue discount debt securities, such portion of the principal amount as may be specified in the terms of that series) of all debt securities of such series and all accrued and unpaid interest thereon to be immediately due and payable. However, at any time after a declaration of acceleration with respect to any series of our debt securities has been made, but before a judgment or decree for payment of the money due has been obtained, the holders of a majority in principal amount of the outstanding debt securities of that series, by written notice to us and the Trustee under certain circumstances, may rescind and annul such acceleration. Reference is made to the applicable prospectus supplement or supplements relating to each series of our debt securities which are original issue discount debt securities for the particular provisions relating to acceleration of the maturity of a portion of the principal amount of such original issue discount securities upon the occurrence of any event of default and the continuation thereof. Subject to certain limitations set forth in the Indenture, the holders of a majority in principal amount of the outstanding debt securities of all series affected by an event of default shall have the right to direct the time, method and place of conducting any proceeding for any remedy available to the Trustee, or exercising any trust or power conferred on the Trustee, with respect to the debt securities of all series affected by such event ofdefault. No holder of a debt security of any series will have any right to institute any proceeding with respect to the Indenture, or for the appointment of a receiver or a Trustee, or for any other remedy thereunder, unless: 19 Table of Contents — such holder has previously given to the Trustee written notice of a continuing event of default with respect to the debt securities of such series affected by such event ofdefault; — the holders of at least 25% in aggregate principal amount of the outstanding debt securities of such series affected by such event of default have made written request, and such holder or holders have offered reasonable indemnity, to the Trustee to institute such proceeding as Trustee;and — the Trustee has failed to institute such proceeding, and has not received from the holders of a majority or more in aggregate principal amount of the outstanding debt securities of such series affected by such event of default a direction inconsistent with such request, within 60days after such notice, request andoffer. However, such above-mentioned limitations do not apply to a suit instituted by the holder of a debt security for the enforcement of payment of the principal of or any premium or interest on such debt security on or after the applicable due date specified in such debtsecurity. We will annually furnish to the Trustee a statement by certain of our officers as to whether or not we, to the best of their knowledge, are in compliance with all conditions and covenants of the Indenture and, if not, specifying all such knowndefaults. Defeasance and Covenant Defeasance Unless otherwise specified in the applicable prospectus supplement, the Indenture provides that, at our option, we will be discharged from any and all obligations in respect of the outstanding debt securities of any series upon irrevocable deposit with the Trustee, in trust, of money and/or government securities which will provide money in an amount sufficient in the opinion of a nationally recognized firm of independent chartered accountants (asevidenced by an officer's certificate delivered to the Trustee) to pay the principal of (andpremium, if any, and each instalment of interest, if any, on) the outstanding debt securities of such series (hereinafter referred to as a "defeasance") (except with respect to the authentication, transfer, exchange or replacement of our debt securities or the maintenance of a place of payment and certain other obligations set forth in the Indenture). Such trust may only be established if among otherthings: — we have delivered to the Trustee an opinion of counsel in the UnitedStates stating that (i)we have received from, or there has been published by, the Internal Revenue Service a ruling, or (ii)since the date of execution of the Indenture, there has been a change in the applicable U.S.federal income tax law, in either case to the effect that the holders of the outstanding debt securities of such series will not recognize income, gain or loss for U.S.federal income tax purposes as a result of such defeasance and will be subject to U.S.federal income tax on the same amounts, in the same manner and at the same times as would have been the case if such defeasance had notoccurred; — we have delivered to the Trustee an opinion of counsel in Canada or a ruling from the Canada Revenue Agency (orsuccessor agency) to the effect that the holders of the outstanding debt securities of such series should not recognize income, gain or loss for Canadian federal or provincial income tax purposes as a result of such defeasance and should be subject to Canadian federal or provincial income tax on the same amounts, in the same manner and at the same times as would have been the case had such defeasance not occurred (andfor the purposes of such opinion, such Canadian counsel shall assume that holders of the outstanding debt securities of such series include holders who are not resident inCanada); — no event of default or event that, with the passing of time or the giving of notice, or both, shall constitute an event of default shall have occurred and be continuing on the date of such deposit;and — we are not an "insolvent person" within the meaning of the Bankruptcy and Insolvency Act (Canada) on the date of such deposit or at any time during the period ending on the 91stday following suchdeposit. We may exercise our defeasance option notwithstanding our prior exercise of our covenant defeasance option described in the following paragraph if we meet the conditions described in the preceding sentence at the time we exercise the defeasance option. The Indenture provides that, at our option, unless and until we have exercised our defeasance option described in the preceding paragraph, we may omit to comply with the "Limitation on Liens" covenant, certain aspects of the "Consolidation, 20 Table of Contents Amalgamation, Merger and Sale of Assets" covenant and certain other covenants and such omission shall not be deemed to be an event of default under the Indenture and our outstanding debt securities upon irrevocable deposit with the Trustee, in trust, of money and/or government securities which will provide money in an amount sufficient in the opinion of a nationally recognized firm of independent chartered accountants (asevidenced by an officer's certificate delivered to the Trustee) to pay the principal of (andpremium, if any, and each installment of interest, if any, on) the outstanding debt securities (hereinafter referred to as "covenant defeasance"). If we exercise our covenant defeasance option, the obligations under the Indenture other than with respect to such covenants and the events of default other than with respect to such covenants shall remain in full force and effect. Such trust may only be established if, among otherthings: — we have delivered to the Trustee an opinion of counsel in the UnitedStates to the effect that the holders of our outstanding debt securities will not recognize income, gain or loss for U.S.federal income tax purposes as a result of such covenant defeasance and will be subject to U.S.federal income tax on the same amounts, in the same manner and at the same times as would have been the case if such covenant defeasance had notoccurred; — we have delivered to the Trustee an opinion of counsel in Canada or a ruling from the Canada Revenue Agency to the effect that the holders of our outstanding debt securities should not recognize income, gain or loss for Canadian federal or provincial income or other tax purposes as a result of such covenant defeasance and should be subject to Canadian federal or provincial income and other tax on the same amounts, in the same manner and at the same times as would have been the case had such covenant defeasance not occurred (andfor the purposes of such opinion, such Canadian counsel shall assume that holders of our outstanding debt securities include holders who are not resident inCanada); — no event of default or event that, with the passing of time or the giving of notice, or both, shall constitute an event of default shall have occurred and be continuing on the date of such deposit;and — we are not an "insolvent person" within the meaning of the Bankruptcy and Insolvency Act (Canada) on the date of such deposit or at any time during the period ending on the 91stday following suchdeposit. Modification and Waiver Modifications and amendments of the Indenture may be made by us and the Trustee with the consent of the holders of a majority in principal amount of the outstanding debt securities of each series issued under the Indenture affected by such modification or amendment (voting as one class); provided, however, that no such modification or amendment may, without the consent of the holder of each outstanding debt security of such affected series: — change the stated maturity of the principal of (orpremium, if any), or any installment of interest, if any, on any debtsecurity; — reduce the principal amount of (orpremium, if any, or interest, if any, on) any debtsecurity; — reduce the amount of principal of a debt security payable upon acceleration of the maturity thereof; — change the place of payment; — change the currency of payment of principal of (orpremium, if any, or interest, if any, on) any debtsecurity; — impair the right to institute suit for the enforcement of any payment on or with respect to any debtsecurity; — reduce the percentage of principal amount of outstanding debt securities of such series, the consent of the holders of which is required for modification or amendment of the applicable Indenture or for waiver of compliance with certain provisions of the Indenture or for waiver of certain defaults;or — modify any provisions of the Indenture relating to the modification and amendment of the Indenture or the waiver of past defaults or covenants except as otherwise specified in theIndenture. 21 Table of Contents The holders of a majority in principal amount of our outstanding debt securities of any series may on behalf of the holders of all debt securities of that series waive, insofar as that series is concerned, compliance by us with certain restrictive provisions of the Indenture. The holders of a majority in principal amount of outstanding debt securities of any series may waive any past default under the Indenture with respect to that series, except a default in the payment of the principal of (orpremium, if any) and interest, if any, on any debt security of that series or in respect of a provision which under the Indenture cannot be modified or amended without the consent of the holder of each outstanding debt security of thatseries. The Indenture or the debt securities may be amended or supplemented, without the consent of any holder of such debt securities, in order to, among other things, cure any ambiguity or inconsistency or to make any change, in any case, that does not have a materially adverse effect on the rights of any holder of such debt securities. Consent to Jurisdiction and Service Under the Indenture, we irrevocably appoint CT Corporation System, 111-8thAvenue, NewYork, NewYork, 10011as our authorized agent for service of process in any suit or proceeding arising out of or relating to our debt securities or the Indenture and for actions brought under federal or state securities laws in any federal or state court located in NewYork, NewYork and irrevocably submit to the non-exclusive jurisdiction of any suchcourt. Governing Law Our debt securities and the Indenture will be governed by and construed in accordance with the laws of the State of NewYork. Enforceability of Judgments Since many of our assets, as well as many of the assets of some of our officers and directors, are outside the UnitedStates, any judgment obtained in the UnitedStates against us or certain of our officers or directors, including judgments with respect to the payment of principal on any debt securities, may not be collectible within the UnitedStates. TRADING PRICE AND VOLUME All of the outstanding common shares of Encana are listed and posted for trading on the Toronto Stock Exchange and the NewYork Stock Exchange under the symbol "ECA". The following table outlines the share price trading range and volume of shares traded by month for the period April,2011 to May,2012: TORONTO STOCK EXCHANGE NEW YORK STOCK EXCHANGE Share Price Trading Range Share Price Trading Range High Low Close Volume High Low Close Volume (C$ per share) (millions) ($ per share) (millions) 2011 April 33.99 30.44 31.79 42.9 35.22 31.87 33.53 65.3 May 33.68 30.71 33.02 36.0 34.85 31.78 34.10 85.2 June 33.30 28.13 29.78 51.2 34.33 28.67 30.79 91.1 July 30.42 27.96 28.03 35.0 32.23 29.27 29.29 69.4 August 28.04 22.92 24.87 61.3 29.89 23.09 25.41 134.4 September 25.14 19.86 20.17 56.2 25.75 18.99 19.21 96.2 October 22.32 18.71 21.62 51.7 22.51 17.64 21.70 103.9 November 21.81 18.62 20.55 49.6 21.59 17.76 20.05 94.6 December 20.89 18.40 18.89 43.6 20.62 17.75 18.53 101.5 2012 January 20.93 17.25 19.21 52.2 20.85 17.02 19.13 131.8 February 21.14 18.84 20.16 50.0 21.25 18.86 20.40 124.8 March 21.00 19.16 19.59 56.6 21.29 19.24 19.65 112.8 April 20.74 17.41 20.69 45.7 21.00 17.45 20.94 138.2 May (1 - 14) 22.39 20.32 20.56 35.5 22.37 20.44 20.51 109.0 22 Table of Contents RISK FACTORS In addition to the risk factors set forth below, additional risk factors relating to our business are discussed in our Annual Information Form and our Management's Discussion and Analysis, which risk factors are incorporated herein by reference.Prospective purchasers of the debt securities should consider carefully the risk factors set forth below as well as the other information contained in and incorporated by reference in this prospectus and in the applicable prospectus supplement before purchasing the debt securities offered hereby. If any event arising from these risks occurs, our business, prospects, financial condition, results of operations or cash flows, or your investment in the debt securities could be materially adversely affected. There can be no assurance as to the liquidity of the trading market for the debt securities or that a trading market for the debt securities willdevelop. There is no public market for the debt securities and, unless otherwise specified in the applicable prospectus supplement, we do not intend to apply for listing of the debt securities on any securities exchanges. If the debt securities are traded after their initial issue, they may trade at a discount from their initial offering prices depending on prevailing interest rates, the market for similar securities and other factors, including general economic conditions and our financial condition. There can be no assurance as to the liquidity of the trading market for the debt securities or that a trading market for the debt securities willdevelop. Credit ratings may not reflect all risks of an investment in the debt securities and maychange. Credit ratings may not reflect all risks associated with an investment in the debt securities. Any credit ratings applied to the debt securities are an assessment of our ability to pay our obligations. Consequently, real or anticipated changes in the credit ratings will generally affect the market value of the debt securities. The credit ratings, however, may not reflect the potential impact of risks related to structure, market or other factors discussed herein on the value of the debt securities. There is no assurance that any credit rating assigned to the debt securities will remain in effect for any given period of time or that any rating will not be lowered or withdrawn entirely by the relevant ratingagency. Changes in interest rates may cause the market price or value of the debt securities tochange. Prevailing interest rates will affect the market price or value of the debt securities. The market price or value of the debt securities may decline as prevailing interest rates for comparable debt instruments rise, and increase as prevailing interest rates for comparable debt instruments decline. The debt securities will be effectively subordinated to certain indebtedness of our corporate and partnership subsidiaries and be subject to certain reorganizationrisk. The Indenture permits us, at any time and from time to time, to complete reorganizations with any of our wholly-owned direct or indirect subsidiaries provided that certain conditions are met. In the event of any such reorganization, the debt securities may continue to be obligations of us in circumstances where our assets are comprised of (andpotentially limited to) our ownership interest in the subsidiaries through which our operations are thereafter conducted. Such subsidiaries, which following completion of a reorganization may hold all of the assets formerly held by us, are not restricted under the Indenture with respect to subsequent asset dispositions or incurring indebtedness. See "Description of Debt Securities — Covenants — Consolidation, Amalgamation, Merger and Sale ofAssets". The debt securities will be our unsubordinated and unsecured obligations and, unless otherwise provided with respect to a series of debt securities, will rank equally with all of our other unsecured, unsubordinated obligations. We conduct a substantial portion of our business through corporate and partnership subsidiaries. Our obligations under the debt securities will be structurally subordinate to all existing and future indebtedness and liabilities, including trade payables, of any of our corporate and partnership subsidiaries. 23 Table of Contents CERTAIN INCOME TAX CONSIDERATIONS The applicable prospectus supplement will describe certain Canadian federal income tax consequences to an investor of acquiring any debt securities offered thereunder, including, for investors who are non-residents of Canada, whether the payments of principal and interest, if any, will be subject to Canadian non-resident withholdingtax. The applicable prospectus supplement will also describe certain U.S.federal income tax consequences of the acquisition, ownership and disposition of any debt securities offered thereunder by an initial investor who is a U.S.person (within the meaning of the U.S.Internal Revenue Code), including, to the extent applicable, any such consequences relating to debt securities payable in a currency other than the U.S.dollar, issued at an original issue discount for U.S.federal income tax purposes or containing early redemption provisions or other specialitems. PLAN OF DISTRIBUTION We may offer and sell debt securities to or through underwriters or dealers and also may sell debt securities directly to purchasers or through agents. These debt securities may be offered and sold in the UnitedStates and elsewhere where permitted bylaw. The distribution of debt securities of any series may be effected from time to time in one or more transactions: — at a fixed price or prices, which may be changed; — at market prices prevailing at the time of sale; or — at prices related to such prevailing market prices to be negotiated with purchasers. In connection with the sale of debt securities, underwriters may receive compensation from us or from purchasers of debt securities for whom they may act as agents in the form of concessions or commissions. Underwriters, dealers and agents that participate in the distribution of debt securities may be deemed to be underwriters and any commissions received by them from us and any profit on the resale of debt securities by them may be deemed to be underwriting commissions under the UnitedStates Securities Act of 1933, as amended (the"Securities Act"). The prospectus supplement relating to each series of debt securities will also set forth the terms of the offering of the debt securities, including to the extent applicable, the initial offering price, our proceeds from the offering, the underwriting concessions or commissions, and any other discounts or concessions to be allowed or reallowed to dealers. Underwriters with respect to each series sold to or through underwriters will be named in the prospectus supplement relating to suchseries. Under agreements which may be entered into by us, underwriters, dealers and agents who participate in the distribution of debt securities may be entitled to indemnification by us against certain liabilities, including liabilities under the Securities Act. The underwriters, dealers and agents with whom we enter into agreements may be customers of, engage in transactions with or perform services for us in the ordinary course ofbusiness. Each series of debt securities will be a new issue of securities with no established trading market. Unless otherwise specified in a prospectus supplement relating to a series of debt securities, the debt securities will not be listed on any securities exchange or on any automated dealer quotation system. Certain broker-dealers may make a market in the debt securities, but will not be obligated to do so and may discontinue any market making at any time without notice. We cannot assure you that any broker-dealer will make a market in the debt securities of any series or as to the liquidity of the trading market, if any, for the debt securities of anyseries. 24 Table of Contents INTEREST COVERAGE The following sets forth our interest coverage ratios calculated for the twelve month periods ended December 31, 2011, based on audited financial information, and March 31, 2012, based on unaudited financial information. The interest coverage ratios set out below have been prepared and included in this prospectus in accordance with Canadian disclosure requirements. The interest coverage ratios for the twelve month periods ended December 31, 2011 and March 31, 2012 have been calculated based on information contained within our financial statements for the related periods which were prepared in accordance with IFRS and U.S. GAAP, respectively. The interest coverage ratios set out below do not purport to be indicative of an interest coverage ratio for any future periods. Adjustments for normal course issuances and repayments of financial obligations subsequent to the periods for which the below ratios were calculated would not materially affect the ratios. The interest coverage ratios do not give effect to the debt securities offered by this prospectus since the aggregate principal amount of debt securities that will be issued hereunder and the terms of issue are not presently known. December31, 2011 March 31, 2012 Interest coverage ratio 1.0times 3.0times The interest coverage ratios are equal to net earnings before borrowing costs on all financial liabilities ("borrowing costs") and income taxes divided by borrowing costs. Encana's borrowing costs amounted to $488 million for the 12 months ended December 31, 2011.Encana's net earnings before borrowing costs and income taxes was $490 million for the 12 months then ended, which is 1.0 times Encana's borrowing costs for this period.Encana's borrowing costs amounted to $490 million for the 12 months ended March 31, 2012.Encana's net earnings before borrowing costs and income taxes was $1,470 million for the 12 months then ended, which is 3.0 times Encana's borrowing costs for this period. Further information with respect to our net earnings may be found in our consolidated statements of earnings incorporated by reference herein. LEGAL MATTERS Unless otherwise specified in the prospectus supplement relating to a series of debt securities, certain legal matters relating to Canadian law will be passed upon for us by Blake, Cassels & GraydonLLP, Calgary, Alberta, Canada. Certain legal matters in connection with the offering relating to UnitedStates law will be passed upon for us by Paul, Weiss, Rifkind, Wharton& GarrisonLLP, NewYork, NewYork. EXPERTS The audited annual consolidated financial statements of Encana Corporation incorporated by reference in this prospectus have been so incorporated in reliance on the audit reports, which are also incorporated by reference in this prospectus, of PricewaterhouseCoopersLLP, Chartered Accountants, as experts in auditing andaccounting. Information relating to our reserves in the Annual Information Form dated February23, 2012 was calculated based on evaluations of and reports on our natural gas, oil and NGLs reserves conducted and prepared by GLJ Petroleum ConsultantsLtd., McDaniel& Associates ConsultantsLtd., Netherland, Sewell& Associates,Inc. and DeGolyer and MacNaughton as independent qualified reserves evaluators. The principals of each of GLJ Petroleum ConsultantsLtd., McDaniel& Associates ConsultantsLtd., Netherland, Sewell& Associates,Inc. and DeGolyer and MacNaughton, in each case, as a group beneficially own, directly or indirectly, less than 1% of any class of ouroutstanding securities. As of the date of this prospectus, the partners and associates of Blake, Cassels & Graydon LLP, as a group, beneficially own, directly or indirectly, less than 1% of any class of our outstanding securities. 25 Table of Contents ENFORCEABILITY OF CIVIL LIABILITIES We are a corporation incorporated under and governed by the Canada Business Corporations Act. Some of our officers and directors, and some of the experts named in this prospectus, are Canadian residents, and many of our assets or the assets of our officers and directors and the experts are located outside the UnitedStates. We have appointed an agent for service of process in the UnitedStates, but it may be difficult for holders of debt securities who reside in the UnitedStates to effect service within the UnitedStates upon those directors, officers and experts who are not residents of the UnitedStates. It may also be difficult for holders of debt securities who reside in the UnitedStates to realize in the UnitedStates upon judgments of courts of the UnitedStates predicated upon our civil liability and the civil liability of our officers and directors and experts under the UnitedStates federal securities laws. We have been advised by our Canadian counsel, Blake, Cassels & GraydonLLP, that a judgment of a UnitedStates court predicated solely upon civil liability under U.S.federal securities laws would probably be enforceable in Canada if the UnitedStates court in which the judgment was obtained has a basis for jurisdiction in the matter that would be recognized by a Canadian court for the same purposes. We have also been advised by Blake, Cassels & GraydonLLP, however, that there is substantial doubt whether an action could be brought in Canada in the first instance on the basis of liability predicated solely upon U.S.federal securitieslaws. We filed with the SEC, concurrently with our registration statement on FormF-10 of which this prospectus formsa part, an appointment of agent for service of process on FormF-X. Under the FormF-X, we appointed CT Corporation System as our agent for service of process in the UnitedStates in connection with any investigation or administrative proceeding conducted by the SEC, and any civil suit or action brought against or involving us in a UnitedStates court arising out of or related to or concerning the offering of debt securities under this prospectus. DOCUMENTS FILED AS PART OF THE REGISTRATION STATEMENT The following documents have been or will be filed with the SEC as part of the registration statement of which this prospectus is a part insofar as required by the SEC's FormF-10: — the documents listed in the third paragraph under "Where You Can Find More Information"; — the consent of our accountants, PricewaterhouseCoopersLLP; — the consent of our Canadian counsel, Blake, Cassels & GraydonLLP; — the consents of our independent qualified reserves evaluators, GLJ Petroleum ConsultantsLtd., McDaniel& Associates ConsultantsLtd., Netherland, Sewell& Associates,Inc. and DeGolyer and MacNaughton; — powers of attorney from our officers and directors; — the Indenture; and — the statement of eligibility of the trustee on FormT-1. 26 Table of Contents CONSENT OF PRICEWATERHOUSECOOPERS LLP We have read the short form base shelf prospectus of Encana Corporation (the"Company") datedMay 15, 2012 relating to the issue and sale of debt securities in an aggregate principal amount of up to US$4,000,000,000 or the equivalent in other currencies (the"prospectus"). We have complied with Canadian generally accepted standards for an auditor's involvement with offering documents. We consent to the incorporation by reference in the above-mentioned prospectus of our report to the shareholders of the Company dated February 23, 2012 on the consolidated balance sheets of the Company as at December 31, 2011, December 31, 2010 and January 1, 2010 and the consolidated statements of earnings, comprehensive income, changes in shareholders’ equity and cash flows for the years ended December 31, 2011 and 2010, prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. We also consent to the incorporation by reference in the above-mentioned prospectus of our report to the Directors of the Company dated April 24, 2012 on the consolidated balance sheets of the Company as at December 31, 2011 and December 31, 2010 and the consolidated statements of earnings, comprehensive income, changes in shareholders’ equity and cash flows for each of the years in the three year period ended December 31, 2011, prepared in accordance with accounting principles generally accepted in the United States of America. "PricewaterhouseCoopers LLP" Chartered Accountants Calgary, Alberta May 15, 2012 27 Table of Contents PART II INFORMATION NOT REQUIRED TO BE DELIVERED TO OFFEREES OR PURCHASERS Item 15.Indemnification Under Section 124 of the Canada Business Corporations Act (the “CBCA”), Encana Corporation (“Encana”) may indemnify a present or former director or officer of Encana or another individual who acts or acted at Encana’s request as a director or officer, or an individual acting in a similar capacity, of another entity, against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, reasonably incurred by the individual in respect of any civil, criminal, administrative, investigative or other proceeding in which the individual is involved because of that association with Encana or other entity.Encana may not indemnify an individual unless the individual (i) acted honestly and in good faith with a view to the best interests of Encana, or, as the case may be, to the best interests of the other entity for which the individual acted as a director or officer or in a similar capacity at Encana’s request and (ii) in the case of a criminal or administrative action or proceeding that is enforced by a monetary penalty, the individual had reasonable grounds for believing that the conduct was lawful.The aforementioned individuals are entitled to indemnification from Encana as a matter of right if they were not judged by the court or other competent authority to have committed any fault or omitted to do anything that the individual ought to have done and if the individual fulfills conditions (i) and (ii) above.Encana may advance moneys to a director, officer or other individual for the costs, charges and expenses of a proceeding; however, the individual shall repay the moneys if the individual does not fulfill the conditions set out in (i) and (ii) above.The indemnification or the advance of any moneys may be made in connection with a derivative action only with court approval and only if the conditions in (i) and (ii) above are met. The by-laws of Encana provide that, subject to the limitations contained in the CBCA, Encana shall indemnify a director or officer, a former director or officer, or a person who acts or acted at Encana’s request as a director or officer of a body corporate of which Encana is or was a shareholder or creditor, and his heirs and legal representatives against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, reasonably incurred by him in respect of any civil, criminal or administrative action or proceeding to which he was made a party by reason of being or having been a director or officer of the corporation or such body corporate, if he acted honestly and in good faith with a view to the best interests of the corporation, and in the case of a criminal or administrative action or proceeding that is enforced by a monetary penalty, he had reasonable grounds for believing that his conduct was lawful. The by-laws of Encana provide that Encana may, subject to the limitations contained in the CBCA, purchase, maintain, or participate in insurance for the benefit of any director, officer, or certain other persons, as such against any liability incurred by him in his capacity as a director or officer of Encana or as a director or officer of any body corporate where he acts or acted in that capacity at Encana’s request.Encana has purchased third party director and officer liability insurance. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended (the “Securities Act”), may be permitted to directors, officers or persons controlling Encana pursuant to the foregoing provisions, Encana has been informed that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. II-1 Table of Contents EXHIBITS Exhibit Number Description 4.1* The Annual Information Form of Encana Corporation (“Encana”), dated February 23, 2012, for the year ended December31, 2011 (incorporated by reference to Encana’s Form40-F for the fiscal year ended December31, 2011 filed with the Securities and Exchange Commission on February 23, 2012) (File No. 1-15226). 4.2* The Information Circular of Encana, dated February 28, 2012, relating to the annual meeting of shareholders of Encana held on April 25, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on March 27, 2012) (File No. 1-15226). 4.3* The audited annual consolidated financial statements of Encana, for the years ended December31, 2011 and 2010, including the auditor’s report thereon (incorporated by reference to Encana’s Form 40-F filed with the Securities and Exchange Commission on February 23, 2012) (File No.1-15226). 4.4* Management’s Discussion and Analysis of Encana, for the year ended December31, 2011 (incorporated by reference to Encana’s Form40-F for the fiscal year ended December31, 2011 filed with the Securities and Exchange Commission on February 23, 2012) (File No.1-15226). 4.5* The audited annual consolidated financial statements of Encana, for the years ended December 31, 2011 and 2010, including the auditor’s report thereon, as prepared in accordance with United States generally accepted accounting principles (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.6* Management’s Discussion and Analysis of Encana, for the year ended December31, 2011, as prepared using United States generally accepted accounting principles (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.7* The unaudited comparative interim consolidated financial statements of Encana, for the three month period ended March 31, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.8* Management’s Discussion and Analysis of Encana, for the three month period ended March 31, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.9* Supplemental Disclosure Document, datedMarch 26, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on March 26, 2012) (File No. 1-15226). Consent of PricewaterhouseCoopers LLP. Consent of Blake, Cassels & Graydon LLP. Consent of GLJ Petroleum Consultants Ltd. Consent of McDaniel & Associates Consultants Ltd. Consent of Netherland, Sewell & Associates, Inc. Consent of DeGolyer and MacNaughton. 6.1* Powers of Attorney (included in Part III of the initial Registration Statement). 7.1* Trust Indenture, dated November 14, 2011, between Encana and The Bank of New York Mellon, as Trustee. 7.2* Statement of Eligibility of the Trustee on FormT-1. *Previously filed or incorporated by reference herein. II-2 Table of Contents PART III UNDERTAKING AND CONSENT TO SERVICE OF PROCESS Item 1.Undertaking The Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to the securities registered pursuant to FormF-10 or to transactions in said securities. Item 2.Consent to Service of Process Concurrent with the initial filing of this Registration Statement on Form F-10, the Registrant filed with the Commission a written irrevocable consent and power of attorney on FormF-X. Any change to the name or address of the agent for service of process of the Registrant shall be communicated promptly to the Commission by an amendment to the FormF-X referencing the file number of this Registration Statement. III-1 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended,the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormF-10 and has duly caused this Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Calgary, Province of Alberta, Canada, on May 15, 2012. ENCANA CORPORATION By: /s/ Randall K. Eresman Name: Randall K. Eresman Title: President & Chief Executive Officer By: /s/ Sherri A. Brillon Name: Sherri A. Brillon Title: Executive Vice-President & Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity Date * Chairman of the Board May 15, 2012 David P. O’Brien of Directors * President & Chief Executive Officer and May 15, 2012 Randall K. Eresman Director (Principal Executive Officer) * Executive Vice-President May 15, 2012 Sherri A. Brillon & Chief Financial Officer (Principal Financial Officer) * Executive Vice-President May 15, 2012 William A. Stevenson & Chief Accounting Officer (Principal Accounting Officer) * Corporate Director May 15, 2012 Peter A. Dea III-2 Table of Contents Signature Capacity Date * Corporate Director May 15, 2012 Claire S. Farley * Corporate Director May 15, 2012 Fred J. Fowler * Corporate Director May 15, 2012 Suzanne P. Nimocks * Corporate Director May 15, 2012 Jane L. Peverett * Corporate Director May 15, 2012 Allan P. Sawin * Corporate Director May 15, 2012 Bruce G. Waterman * Corporate Director May 15, 2012 Clayton H. Woitas *By: /s/ Sherri A. Brillon Sherri A. Brillon Attorney-in-Fact III-3 Table of Contents AUTHORIZED REPRESENTATIVE Pursuant to the requirements of Section6(a) of the Securities Act of 1933, as amended, the Authorized Representative has duly caused this Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, solely in its capacity as the duly authorized representative of Encana Corporation in the United States, on May 15, 2012. ALENCO INC. By: /s/ Sherri A. Brillon Name: Sherri A. Brillon Title: President III-4 Table of Contents EXHIBITS INDEX Exhibit Number Description 4.1* The Annual Information Form of Encana Corporation (“Encana”), dated February 23, 2012, for the year ended December31, 2011 (incorporated by reference to Encana’s Form40-F for the fiscal year ended December31, 2011 filed with the Securities and Exchange Commission on February 23, 2012) (File No. 1-15226). 4.2* The Information Circular of Encana, dated February 28, 2012, relating to the annual meeting of shareholders of Encana held on April 25, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on March 27, 2012) (File No. 1-15226). 4.3* The audited annual consolidated financial statements of Encana, for the years ended December31, 2011 and 2010, including the auditor’s report thereon (incorporated by reference to Encana’s Form 40-F filed with the Securities and Exchange Commission on February 23, 2012) (File No.1-15226). 4.4* Management’s Discussion and Analysis of Encana, for the year ended December31, 2011 (incorporated by reference to Encana’s Form40-F for the fiscal year ended December31, 2011 filed with the Securities and Exchange Commission on February 23, 2012) (File No.1-15226). 4.5* The audited annual consolidated financial statements of Encana, for the years ended December 31, 2011 and 2010, including the auditor’s report thereon, as prepared in accordance with United States generally accepted accounting principles (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.6* Management’s Discussion and Analysis of Encana, for the year ended December31, 2011, as prepared using United States generally accepted accounting principles (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.7* The unaudited comparative interim consolidated financial statements of Encana, for the three month period ended March 31, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.8* Management’s Discussion and Analysis of Encana, for the three month period ended March 31, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on April 27, 2012) (File No.1-15226). 4.9* Supplemental Disclosure Document, dated March 26, 2012 (incorporated by reference to Encana’s Form 6-K filed with the Securities and Exchange Commission on March 26, 2012) (File No. 1-15226). Consent of PricewaterhouseCoopers LLP. Consent of Blake, Cassels & Graydon LLP. Consent of GLJ Petroleum Consultants Ltd. Consent of McDaniel & Associates Consultants Ltd. Consent of Netherland, Sewell & Associates, Inc. Consent of DeGolyer and MacNaughton. 6.1* Powers of Attorney (includedin Part III of the initialRegistration Statement). 7.1* Trust Indenture, dated November 14, 2011, between Encana and The Bank of New York Mellon, as Trustee. 7.2* Statement of Eligibility of the Trustee on FormT-1. *Previously filed or incorporated by reference herein. III-5
